DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive. Applicant first argues that the difference between the prior art and the claimed invention is that the prior art requires “extensive signal processing to determine a location where a force was applied” and that the claimed invention teaches “a simple determination of a flex sensor capacitance value change”. There is no evidence supporting this type of statement. The prior art teaches the same concept and structural elements as the claimed invention, and there is no mention to the extent of signal processing in either the prior arts or in the claimed invention. This appears to be an unsubstantiated claim. At most, the prior art depicts the circuitry used in Figures 4B-4F. The claimed invention also depicts their circuitry in Figures 5 and 6. The aforementioned argument can be assumed to be based on that Figures 5 and 6 may show less electrical elements than Figures 4B-4F, but this alone is not sufficient to make the argument. The claimed invention indicates a bending or stretching force upon flex positon changes by measuring the change in capacitance between conductive plates. The prior art also indicates a bending or stretching force upon flex positon changes by measuring the change in capacitance between conductive plates. Therefore the argument that the prior art has extensive signal processing compared to the simple determination in the claimed invention is subjective and not persuasive. 

The combination of Keller with Shadduck is used to explicitly teach the limitations pertaining to the change in shape (thickness and area) that is caused by a force applied to an area. The Shadduck reference teaches the deformation of the sensors due to bending or a stretching force results in a deceased thickness due to stretching of a material. The Shadduck reference also teaches that capacitive flex sensors using this technology is known in the art. The bending or joint flexion in Keller would result in a deformation which would stretch the material, resulting in a decreased thickness. The combination explicitly shows that when a force is applied to an 
For these reasons, the arguments are not persuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-15, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller US 20170176267 in view of Shadduck US 20160175186.
As to claim 1 Keller teaches “An apparatus for detecting flex position changes by using capacitive flex sensors (Figure 1A; Figures 6A to 6D), comprising: a flexible non-conductive substrate having a thickness (Figure 1A #130; [0021]), wherein the flexible non-conductive substrate is shaped to conform to a body part of a user (Figure 2B, Figure 6), wherein the second surface areas of the flexible non-conductive substrate opposing the respective areas of the plurality of conductive plates are free of conductive plates ([0023]), wherein the flexible non-(Figures 6 indicate that the sensor is interacting with the skin of the user, which is a conductive surface), wherein the skin of the user, the flexible non-conductive substrate and the conductive plate form a capacitive flex sensor (([0023]. See arguments above; Figure 6), wherein each capacitive flex sensor is formed only by the skin of the user, the flexible non-conductive substrate and one of the conductive plates (Figure 3; [0023]; see arguments above. Furthermore the plates in Keller function together, which can be interpreted as being a single plate since #110 requires #120).” Keller does not explicitly teach a plurality of individual capacitive flex sensors but rather teachers a series of connections that measure the finger as a whole. Shadduck teaches individual flex sensors placed at predetermined locations which utilize capacitance changes to measure flexion. 
Shadduck teaches “a plurality of conductive plates (Figure 2, #28a can be considered a plurality of plates since they aid in determining bending; [0037]; Figure 1 shows #15 is a plurality of sensors located as predetermined positions which are the joints of a hand) proximate to a first surface of the flexible non-conductive substrate and located at predetermined locations thereon (Figure 1, #15); and a plurality of first electrical connections coupled to respective ones of the plurality of conductive plates (Figure 2, #40), wherein when a force is applied to an area of the flexible non-conductive substrate, a thickness of that area of the substrate will decrease or the size of the conductive plate proximate to that area will increase, whereby the capacitance of the respective capacitive flex sensor will increase and thereby indicate the force being applied thereto ([0049] teaches “Each sensor 170a and 170b is disposed proximate a passageway 146a and 146b and is adapted to respond to stretching or bending forces caused by the user bending his or her fingers. A sensor can be a resistive stretch sensor be of the type shown in FIGS. 2 and 3 such that when the sensor body is flexed, the resistance across the sensor increases”. This movement would result in a thickness decreasing as it is stretched, or an area increase of the conductive elements).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Shadduck with Keller. Although Keller teaches a single flex sensor, it would be obvious to one of ordinary skill in the art to change the size and use multiple flex sensors at different joints, as seen in Shadduck. Decreasing the size of a known sensor only involves routine skill in the art since the functionality and purpose remains the same. Using individual sensors allows the user to get an accurate measurement of the individual joints the sensors are located on.

As to claim 7, Shadduck teaches “wherein the flex force is caused by a change in position of the body part ([0049]).”

As to claim 8, Shadduck teaches “a capacitance measurement circuit for measuring capacitance of each of the plurality of capacitive flex sensors ([0049]).”

As to claim 9, Keller teaches “a microcontroller for storing and processing the measured capacitances of the plurality of capacitive flex sensors (Figure 5A teaches an analyzer and stimulation generator. The analyzer would analyze measured and stored data and perform data comparison).”

(Figure 5A shows that the deformation changes the capacitances between the conductive plates which is measured and analyzed by the analyzer and measurement circuit. Based on the grid pattern the analyzer and circuit are capable of determining a location/element; [0044] and [0045]).”

As to claim 11, Keller teaches “wherein the flex forces applied are cause by movements of the flexible non-conductive substrate to areas at each of the plurality of capacitive flex sensors (Figure 2B, 2C, 6A-6D).”

As to claim 12, Keller teaches “wherein the flexible non-conductive substrate is shaped into a glove that a user hand fits therein (Figure 9; [0083]).”

As to claim 13, Keller teaches “wherein the flex forces applied are displacements of the flexible non-conductive substrate by changes in angular positions of at least one portion of the user hand inside of the glove (Figures 6A-6D; Figure 9; [0083]).”

As to claim 14, Keller teaches “wherein the at least one portion of the user hand is selected from the group consisting of a finger joint, a thumb joint, a knuckle and a wrist. (Figures 6A-6D; Figure 9; [0083]).”

(Figure 6, the conductive surface is the skin and contacts the second surface, lower surface, of the flexible substrate #130 by means of #120. Figure 9 depicts a glove and it would have been obvious to one of ordinary skill in the art to have utilized a ground connection since they are well known, provide a degree of safety and allow for proper performance of an electrical device).”

As to claim 17, Keller teaches “providing a flexible non-conductive substrate having a thickness (Figure 1A, #130); wherein the flexible non-conductive substrate is shaped to conform to a body part of a user (Figures 6), wherein second surface areas of the flexible non-conductive substrate opposing the respective areas of the plurality of conductive plates are free of conductive plates ([0023]; #130) providing a conductive surface proximate to a second surface of the flexible non- conductive substrate (Figure 1A, #120); coupling a plurality of first electrical connections to respective ones of the plurality of conductive plates (Figure 1A, J1, J2, Jn; [0024]), applying the flexible non-conductive substrate to the body part of the user such that the conductive surface is in contact with a skin of the user ([0023]. See arguments above; (Figures 6 indicate that the sensor is interacting with the skin of the user, which is a conductive surface) wherein the skin of the user, the non-conductive substrate and conductive plate form a capacitive flex sensor (([0023]. See arguments above; Figure 6) wherein each capacitive flex sensor is formed only by the skin of the user, the flexible non-conductive substrate and one of the conductive plates (Figure 3; [0023]; see arguments above. Furthermore, the plates in Keller function together, which can be interpreted as being a single plate since #110 requires #120).” Keller does not explicitly teach a plurality of individual capacitive flex sensors but rather teachers a series of connections that measure the finger as a whole. Shadduck teaches individual flex sensors placed at predetermined locations which utilize capacitance changes to measure flexion. 
Shadduck teaches “A method for detecting flex position changes at a plurality of location by using capacitive flex sensors (Figure 1, #15), providing a plurality of conductive plates proximate to a first surface of the flexible non- conductive substrate and located selectively thereon (Figure 2, #28a can be considered a plurality of plates since they aid in determining bending; [0037]; Figure 1 shows #15 is a plurality of sensors located as predetermined positions which are the joints of a hand), providing a plurality of capacitive flex sensors wherein each of said plurality of capacitive flex sensors has a capacitance (Figures 1 #15, 2; [0049]); detecting a change in the capacitance of each of the plurality of capacitive flex sensors to determine when a force is being applied to an area proximate to at least one of the plurality of capacitive flex sensors ([0049]; Figure 1, #15).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Shadduck with Keller. Although Keller teaches a single flex sensor, it would be obvious to one of ordinary skill in the art to change the size and use multiple flex sensors at different joints, as seen in Shadduck. Decreasing the size of a known sensor only involves routine skill in the art since the functionality and purpose remains the same. Using individual sensors allows the user to get an accurate measurement of the individual joints the sensors are located on.

(Figure 1).”

As to claim 20, Keller teaches “wherein the flex forces applied result from angular position changes of the flexible non-conductive substrate to areas proximate to any one or more of said plurality of capacitive flex sensors (Figures 6A-6D shows bending which is a change in angular position; Figure 9; [0083]).”


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller US 20170176267 in view of Shadduck US 20160175186and in further view of Reynolds US 20060274055.
As to claim 16, Keller and Shadduck are silent regarding a conductive shield.
Reynolds teaches “further comprising a conductive shield insulated from and over the plurality of conductive plates ([0049]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the shield taught by Reynolds with the apparatus taught by Keller. As seen in Reynolds the shield aids in protecting the sensing elements from unwanted capacitances. This will increase the accuracy of the sensors measurements. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rogers 20130041235 – this reference teaches that a sensor is applied directly to the skin. A polymer film contains metallic wirings which bend/stretch due to movement, indicating a force. This would be a film (substrate), metal wirings (plate) and skin combination acting as a single capacitive flex sensor. They include both resistive and capacitive measurements. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TARUN SINHA/            Primary Examiner, Art Unit 2863